Citation Nr: 0328384	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  99-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to accrued benefits for a period of more than two 
years.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1941 to 
June 1945 and died in July 1995.

The appellant, who is the veteran's widow, appealed an April 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York, that granted 
benefits pursuant to 38 U.S.C.A. § 1151 for the purposes of 
accrued benefits only.  In April 2003, the appellant was 
afforded a hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  In December 1992, the RO received the appellant's written 
statement construed as a claim on the veteran's behalf for 
residuals of a stroke as a result of VA treatment during 1985 
and 1986.

2.  The veteran died on July [redacted], 1995 as the result of 
congestive heart failure due to colonic carcinoma.

3.  An April 1996 rating decision granted compensation 
benefits for residuals of a stroke, pursuant to 38 U.S.C.A. 
§ 1151, with an evaluation of 100 percent for loss of use of 
one hand and foot, 100 percent for dementia, 100 percent for 
loss of bowel control, 60 percent for loss of bladder control 
and 30 percent for left hemianopsia, effective from December 
9, 1992.

4.  The April 1996 rating action noted that payment of 
accrued benefits to the appellant would be retroactive for 
one year prior to the veteran's death.

5.  In a June 1996 letter, the RO advised the appellant that 
her accrued award would be effective from July 1, 1994, one 
year prior to the veteran's death.

6.  In November 2002, the RO determined that the appellant 
should be paid accrued benefits for two years prior to the 
veteran's death based on a change in the law.

7.  In January 2003, the RO awarded the appellant accrued 
benefits for the second year prior to the veteran's death.


CONCLUSION OF LAW

The payment of accrued benefits for a period in excess of two 
years is not authorized by law.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. §§ 3.500(g), 3.1000 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
statute redefined the obligations of VA with respect to the 
duty to assist claimants, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has 
published regulations to implement many of the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

Although the appellant is ultimately seeking an effective 
date earlier than July 1, 1994 for the award of compensation 
for residuals of a stroke, pursuant to 38 U.S.C.A. § 1151, 
for accrued purposes, the matter of whether she is basically 
entitled to receive additional benefits more than two years 
prior to the veteran's death is currently before the Board on 
appeal.  Unlike many questions subject to appellate review, 
the issue of whether the appellant is entitled to 
compensation for residuals of a stroke pursuant to 
38 U.S.C.A. § 1151 for more than two years prior to the 
veteran's death for accrued purposes, by its very nature, has 
an extremely narrow focus.  We note that this case turns upon 
a legal matter, and that medical records and examination 
reports are not pertinent to the Board's decision.  

Regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 C.F.R 
§ 3.159(d).  In fact, the CAVC has held that "because the 
law as mandated by statute, and not the evidence, is 
dispositive of this claim, the VCAA is not applicable."  
Mason v. Principi, 16 Vet. App. 129, 132 (2002) citing Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that 
VCAA did not affect federal statute that prohibits payment of 
interest on past due benefits), aff'd, 281 F.3d 1284 (Fed. 
Cir. 2002).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Consequently, the Board concludes that there is no 
further action needed under the VCAA.

Moreover, the Board notes that the RO, in the February 1999 
statement of the case (SOC), and the February 2003 
supplemental statement of the case (SSOC), has set forth the 
law and facts in a fashion that clearly and adequately 
explained the basis of its decision.  

II.  Factual Background

The facts of the case are, essentially, not in dispute.  In 
December 1992, the appellant notified the RO that the veteran 
suffered a stroke due to treatment at a VA medical facility.  
The evidence reflects that in January 1985, the veteran was 
hospitalized at a VA medical facility for elective total hip 
replacement.  In February 1985, he experienced a cerebral 
infarct with severe residuals that left him unable to care 
for himself.  From November 1986 to July 1995, the veteran 
was treated in a skilled nursing facility during which time 
his condition remained essentially unchanged until he died on 
July [redacted], 1995.  The cause of the veteran's death was 
congestive heart failure due to colonic carcinoma.

In a March 1993 letter to the appellant, the RO noted her 
October 1992 letter that was received in December 1992.  The 
RO advised the appellant that a claim for hospital negligence 
was being held in abeyance pending legislation.  Thereafter, 
in a December 1993 letter, the RO advised the veteran that it 
received an inquiry from the appellant regarding the status 
of the hospital negligence legislation.  The RO said VA was 
waiting for that legislation to be resolved by Congress.

In August 1995, the RO received the appellant's formal claim 
for compensation benefits due to the veteran's death (VA Form 
21-534).

In an April 1996 rating decision, the RO granted compensation 
for residuals of a stroke pursuant to 38 U.S.C.A. § 1151, 
with an evaluation of 100 percent for loss of use of one hand 
and foot, 100 percent for dementia, 100 percent for loss of 
bowel control, 60 percent for loss of bladder control and 30 
percent for left hemianopsia, effective from December 9, 
1992.  The RO also granted entitlement to special monthly 
compensation.  At that time, the RO indicated that the rating 
was prepared after the veteran's death.  It was noted that 
the rating was for payment of accrued benefits only and that 
payment was limited to periods of not more than one year 
prior to the veteran's death.  In a June 1996 letter, the RO 
advised the appellant that her accrued award would be 
effective from July 1, 1994 to July 1, 1995.  

In her July 1996 notice of disagreement, the appellant 
maintained that she should receive retroactive payments back 
to the date of the original claim that she said was in 1991.

In a November 2002 deferred rating decision, the RO noted 
that the appellant was originally paid accrued benefits 
retroactive for one year but that during the pendency of her 
appeal the law changed to allow two years of accrued 
benefits.  The February 2003 SSOC indicates that in January 
2003 the appellant was awarded accrued benefits for the 
second year prior to the veteran's death.

At her April 2003 personal hearing at the RO, the appellant 
testified that she might have submitted a claim prior to 
1992.  She said that at the time she submitted her claim to 
the RO, in December 1992, she lacked pertinent medical 
records.  According to the appellant, she pursued the claim 
but VA delayed in processing her husband's claim until after 
he died.  She stated that the RO sent her a letter indicating 
the claim was delayed until Congress resolved legislation.  
The appellant argued that if VA had acted sooner, the claim 
would have been granted prior to the veteran's death.

III.  Analysis

Except as provided in other provisions, periodic monetary 
benefits authorized under laws administered by the Department 
of Veterans Affairs (VA) to which a payee was entitled at his 
death under existing ratings or decisions, or those based on 
the evidence in the file at date of death, due and unpaid for 
a period not to exceed "one year" will, upon the death of 
such person, be paid as follows: (1) Upon the death of a 
veteran, to the living person first listed as follows: (i) 
His or her spouse.  38 U.S.C.A. § 5121(a) (West 1991); 38 
C.F.R. § 3.1000(a) (1995), effective prior to October 9, 
1996.

However, effective October 9, 1996, 38 U.S.C.A. § 5121(a) was 
amended to provide for payment of accrued benefits for a 
period not to exceed two years prior to the date of death.  
See Veterans' Benefits Improvements Act of 1996, P.L. 104-
275, Sec. 507, 110 Stat. 3322 (Oct. 9, 1996); 38 C.F.R. § 
3.1000.  Section 3.500(g) provides that the effective date of 
such award is the last day of the month before the veteran's 
death.  In a precedent opinion, the VA General Counsel held 
that the amendment authorizing payment of accrued benefits 
for a period of two years prior to the death of the veteran 
is applicable to claims for accrued benefits based on deaths 
that occurred before October 9, 1996, that were not finally 
decided prior to that date.  VAOPGCPREC 16-97; 62 Fed. Reg. 
37,954 (1997).

In January 2003, the RO awarded an additional year of 
payments for accrued benefits giving the appellant a total of 
two years of accrued benefits.  However, this is the maximum 
allowed by statute.

The Board recognizes the appellant's sincere belief that VA's 
delay and her vigorous pursuit of the veteran's claim warrant 
payment back to the date she filed the claim for benefits 
pursuant to 38 U.S.C.A. § 1151, to at least 1992 or earlier.  
Nevertheless, the law is dispositive in this case, and the 
Board is bound to follow the applicable statute.  See Sabonis 
v. Brown, supra.

Therefore, while the Board is deeply sympathetic with the 
appellant's loss of her husband, and although the appellant 
asserts that additional accrued benefits should be paid as 
there was a claim pending since 1992 or earlier, her right to 
VA accrued benefits did not arise until the veteran died.  
Under the pertinent law and regulations, the fact that 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
a stroke was determined to have been 100 percent disabling 
since December 1992 is of no consequence in determining 
payment for her accrued benefits in this case.  As the 
applicable law and regulations provide for the payment of 
accrued benefits for a period of not more than two years 
prior to the veteran's death, additional accrued benefits are 
not payable in this case and an effective date earlier than 
July 1, 1994 for the payment of compensation for residuals of 
a stroke, pursuant to 38 U.S.C.A. § 1151, for accrued 
purposes is not warranted.


ORDER

Entitlement to accrued benefits for a period of more than two 
years is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



